Exhibit 99.1 Grayson BankShares, Inc. Financial Report December 31, 2010 113 West Main Street s Post Office Box 186 Independence, Virginia24348 (276) 773-2811 East Independence (276) 773-2811 Elk Creek (276) 655-4011 Galax (276) 238-2411 Troutdale (276) 677-3722 Sparta (336) 372-2811 Carroll (276) 238-8112 Hillsville (276) 728-2810 Whitetop (276) 388-3811 Wytheville (276) 228-6050 Message to Shareholders Dear Fellow Shareholders, It is our pleasure to present our 4th Quarter, 2010 Financial Report to you. Our total assets are $368,217,088, down $1,384,833, or 0.37% for the year.Net loans have decreased by $18,115,092, or 6.79% as economic conditions continue to negatively impact loan demand.Deposits decreased by $1,666,358, or 0.53% for the yearas management has not sought to aggressively grow deposits given the continued weakness in loan demand. Total stockholders’ equity decreased by $130,175 or 0.43% in 2010 due primarily to a decrease in the market value of available-for-sale investment securities.Retained earnings increased by $478,274 or 1.68% for the year.The increase in retained earnings was the result of net income of $1,165,861 less the payment of dividends totaling $687,587.Total stockholders’ equity at December 31, 2010 was $30,409,770, which represents a book value of $17.69 per share.Dividends of 10 cents per share were declared and paid in December, for a total of 40 cents per share in 2010. The Company recorded net income of $164,972 for the quarter ended December 31, 2010 compared to net income of $50,941 for the same quarter in 2009.Our total 2010 net income increased by $283,142 or 32.08% over 2009 despite an annual increase in loan loss provisions of $1,018,721.Total other expenses decreased for both the forth quarter and the year as management continued efforts to contain and reduce operating costs as we continue to navigate a weak economy. Despite the challenges of a deep recession we are pleased by the fact that your bank has continued to generate positive earnings throughout the economic downturn.Even though some challenges remain, we are confident that our strong capital position will allow us to take full advantage of the opportunities that arise when economic conditions begin to improve. As always, we appreciate your support, welcome your comments and the opportunity to serve you. Sincerely, Jacky K. Anderson President and CEO Condensed Consolidated Balance Sheets December 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Investment securities Loans Less allowance for loan losses Net loans Cash Value of Life Insurance Foreclosed Assets Properties and equipment Accrued interest receivable Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits FHLB Advances Other Borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none outstanding - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued and outstanding Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Officers Julian L. Givens Chairman of the Board Jacky K. Anderson President & CEO Dennis B. Gambill Vice President Brenda C. Smith Secretary Blake M. Edwards Chief Financial Officer Condensed Consolidated Statements of Operations Three Months Ended December 31, Year Ended December 31, Interest income Loans and fees on loans $ Interest on securities Federal funds sold Interest-bearing deposits - - Total interest income Interest expense Deposits FHLB Advances Other Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges on deposit accounts Other income (loss) Total other income (loss) Other expenses Salaries and employee benefits Occupancy expense Equipment expense Other expense Total other expense Net income before income taxes ) Income taxes ) Net income $ Net income per share $ Weighted average shares outstanding Board of Directors Julian L. Givens Retired Physician Carl J. Richardson Retired Jacky K. Anderson Grayson BankShares, Inc. and The Grayson National Bank Jean W. Lindsey Walters’ Drug, Inc. Dennis B. Gambill Grayson BankShares, Inc. and The Grayson National Bank Jack E. Guynn, Jr. Guynn Enterprises, Inc. Charles T. Sturgill Retired Grayson County Clerk of Court J. David Vaughan Vaughan Furniture Thomas M. Jackson, Jr. Attorney Bryan L. Edwards Sparta Town Manager Hayden H. Horney Wythe County Clerk of Court Member Federal Deposit Insurance Corporation
